Citation Nr: 1520844	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  09-41 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for hypertension. 

2. Whether new and material evidence has been received to reopen a claim of service connection for a back disability. 

3. Entitlement to service connection for fibromyalgia. 

4. Entitlement to service connection for a bilateral wrist disability. 

5. Entitlement to service connection for a bilateral knee disability. 

6. Entitlement to service connection for headaches. 

7. Entitlement to service connection for a thyroid disability. 

8. Entitlement to service connection for a neck disability. 

9. Entitlement to service connection for a bilateral shoulder disability. 

10. Entitlement to a rating for posttraumatic stress disorder (PTSD)in excess of 50 percent prior to December 1, 2012 and in excess of 30 percent for PTSD from December 1, 2012 through October 30, 2013, and 70 percent thereafter.   

11. Entitlement to a rating in excess of 10 percent for bilateral pes planus prior to December 1, 2012, and a compensable rating thereafter. 

12. Entitlement to a rating in excess of 10 percent for acne vulgaris.


REPRESENTATION

Appellant represented by:	Elizabeth F. Lunn, Attorney


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1978 to June 1984. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009, August 2009, April 2010, and September 2012 decisions by the Department of Veterans Affairs (VA) Regional Office (RO). 

The case was previously before the Board in September 2011 when the matter of entitlement to service connection for fibromyalgia was remanded for additional development.  During the appeal, a September 2012 rating decision decreased the ratings for PTSD to 30 percent, and for bilateral pes planus to 0 percent, effective December 1, 2012.  In addition, a June 2014 rating decision granted an increased (70 percent) rating for PTSD, effective October 30, 2013.  The case returned to the Board, and in an October 2014 decision the Board remanded the issues of service connection for hypertension, a back disability, fibromyalgia, a bilateral wrist disability, a bilateral knee disability, headaches, a thyroid disability, a neck disability, a bilateral shoulder disability, and increased ratings for PTSD, bilateral pes planus, and acne vulgaris to provide the Veteran with a Board video conference hearing as requested on her VA Form 9.  The case has since been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran was scheduled for a video conference hearing in April 2015.  A March 2015 report of contact with the Veteran indicates that the RO informed her that the hearing had been canceled because of a scheduling conflict with her attorney.  However, the file does not include any correspondence or report of contact from the Veteran's attorney indicating her request to cancel the hearing and stating whether or not she wanted it rescheduled.  Rather, a March 2015 letter from the RO to the attorney was returned as "not deliverable as addressed."  

Therefore, pending additional clarification that the Veteran has withdrawn her request for a Board hearing, the Board finds that the Veteran should be rescheduled for a Board video conference hearing on the issues of service connection for hypertension, a back disability, fibromyalgia, a bilateral wrist disability, a bilateral knee disability, headaches, a thyroid disability, a neck disability, a bilateral shoulder disability, and increased ratings for PTSD, bilateral pes planus, and acne vulgaris

Accordingly, the case is REMANDED for the following action:

After verifying the private attorney's address, schedule the Veteran for a video conference hearing before the Board for her claims for service connection for hypertension, a back disability, a bilateral wrist disability, a bilateral knee disability, headaches, a thyroid disability, a neck disability, a bilateral shoulder disability and increased ratings for PTSD, bilateral pes planus, and acne vulgaris. Thereafter, if indicated, the matters should be returned to the Board for the purpose of appellate disposition. The Board does not intimate any opinion as to the merits of the issues, either favorable or unfavorable, at this time.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




